Assuming the allegations of the bill to be true, I agree that it was unconscionable in Mrs. Fowler to lie about the price she and Conley paid for the three-tenths interests of the Jews in the "Syndicate", a one-third part of which she was then selling to complainant, but it was a prevarication which in no-wise affected the quality or related to the material substance of the thing purchased. Nor was there any allegation that the complainant received anything differing in substance from that which he thought he was purchasing. What he purchased was a one-tenth interest in the "Warren-Leach Syndicate" which was purchasing 104,000 acres of land from the Central Florida Lumber Company. The complainant simply agreed to buy *Page 62 
and did buy a one-tenth interest in the enterprise for the sum of $6,666.67 which he was assured both Mrs. Fowler and Conley were each doing.
The fact that Mrs. Fowler and Conley had acquired the three-tenths interest of the Jews for less should have been truthfully represented to complainant by her, especially as she introduced the subject, but it is difficult to understand how the legal merits of the transaction could be affected by the sharp practice of the woman trader. Suppose she had acquired the three-tenths interest by trading to the Jews some other holdings which she valued at $20,000. but which in fact were worth much less on the market than that sum, of which the Jews were ignorant, a most unlikely supposition, it may be said, but not entirely impossible. Would the sale of the one-tenth interest to complainant be held to be void for fraud?
Or suppose the three-tenths interest in the Syndicate had been held by some relative of hers who had in a burst of generosity given her the shares. Would the sale of a third interest to complainant be held void for fraud because Mrs. Fowler represented that the three-tenths interest cost her three times the amount she was charging complainant for a third interest in them?
I perceive nothing in the transaction but a certain undue and perhaps immoral liberty of speech commonly present in so-called business or commercial transactions, which the public usually takes cum grano salis, and something of wounded vanity on the complainant's part that he was not in on the ground floor with the woman trader.
In this view of the case I cannot agree to the learned opinion of my associate MR. JUSTICE BROWN.